UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10104 UNITED CAPITAL CORP. (Exact name of registrant as specified in its charter) Delaware 04-2294493 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9 Park Place, Great Neck, NY 11021 (Address of principal executive offices) (Zip Code) 516-466-6464 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The registrant had 8,483,434 shares of common stock, $.10 par value, outstanding as of November 5, 2008. UNITED CAPITAL CORP. AND SUBSIDIARIES INDEX PAGE PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for theThree and Nine Months Ended September 30, 2008 and 2007 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for theNine Months Ended September 30, 2008 and 2007 (Unaudited) 5-6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7-14 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14-20 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE OF MARKET RISK 20 ITEM 4. CONTROLS AND PROCEDURES 20 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 20 ITEM 1A. RISK FACTORS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 6. EXHIBITS 21 SIGNATURES 22 2 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) September 30, 2008 December 31, 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 113,215 $ 129,003 Marketable securities 26,861 27,191 Notes and accounts receivable, net 8,922 24,209 Inventories 5,157 5,458 Prepaid expenses and other current assets 1,789 1,787 Deferred income taxes 7,714 1,143 Total current assets 163,658 188,791 Property, plant and equipment, net 5,830 6,249 Real property held for rental, net 77,501 64,936 Investment in joint venture 5,609 6,125 Noncurrent notes receivable 1,058 352 Other assets 4,125 4,059 Noncurrent assets of discontinued operations 1,537 1,558 Total assets $ 259,318 $ 272,070 Liabilities and Stockholders’ Equity Current liabilities: Current maturities of long-term debt $ 2,727 $ 1,002 Accounts payable and accrued liabilities 11,687 10,934 Income taxes payable 976 4,343 Total current liabilities 15,390 16,279 Long-term debt 30,375 32,334 Other long-term liabilities 15,132 15,233 Deferred income taxes 9,481 9,615 Total liabilities 70,378 73,461 Commitments and contingencies Stockholders’ equity: Common stock, $.10 par value, authorized 17,500 shares; issued and outstanding 8,483 and 8,286 shares, respectively 848 829 Retained earnings 193,694 196,817 Accumulated other comprehensive (loss) income, net of tax (5,602 ) 963 Total stockholders’ equity 188,940 198,609 Total liabilities and stockholders’ equity $ 259,318 $ 272,070 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 3 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues: Net sales $ 9,109 $ 9,332 $ 28,628 $ 28,919 Revenues from real estate operations 9,439 9,813 27,816 24,634 Total revenues 18,548 19,145 56,444 53,553 Costs and expenses: Cost of sales 7,201 7,241 22,382 21,996 Real estate operations: Mortgage interest expense 538 266 1,588 661 Depreciation expense 957 837 2,858 2,265 Other operating expenses 4,613 4,432 13,500 11,203 General and administrative expenses 1,655 1,612 5,067 4,801 Selling expenses 986 815 2,910 2,566 Total costs and expenses 15,950 15,203 48,305 43,492 Operating income 2,598 3,942 8,139 10,061 Other income (expense): Interest and dividend income 1,341 1,859 4,156 5,447 Other income and (expense), net (14,982 ) (994 ) (15,193 ) 5,490 Total other income (expense) (13,641 ) 865 (11,037 ) 10,937 (Loss) income from continuing operations before income taxes (11,043 ) 4,807 (2,898 ) 20,998 (Benefit) provision for income taxes (3,969 ) 1,118 (957 ) 6,993 (Loss) income from continuing operations (7,074 ) 3,689 (1,941 ) 14,005 Discontinued operations: Income from discontinued operations, net of tax provision of $26, $17, $71 and $57, respectively 41 26 108 86 Net gain on disposal of discontinued operations, net of tax provision of $5,967 and $6,668, respectively — 8,950 — 10,002 Income from discontinued operations 41 8,976 108 10,088 Net (loss) income $ (7,033 ) $ 12,665 $ (1,833 ) $ 24,093 Basic earnings (loss) per share: (Loss) income from continuing operations $ (.83 ) $ .45 $ (.23 ) $ 1.69 Income from discontinued operations — 1.08 .01 1.22 Net (loss) income per share $ (.83 ) $ 1.53 $ (.22 ) $ 2.91 Diluted earnings (loss) per share: (Loss) income from continuing operations $ (.83 ) $ .37 $ (.23 ) $ 1.37 Income from discontinued operations — .89 .01 .98 Net (loss) income per share assuming dilution $ (.83 ) $ 1.26 $ (.22 ) $ 2.35 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net (loss) income $ (1,833 ) $ 24,093 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization 3,199 2,619 Gain on disposal of discontinued operations, net of tax — (10,002 ) Litigation award from prior condemnation (457 ) (5,665 ) Contribution to pension plan — (700 ) Net loss on available-for-sale securities 16,088 316 Net realized and unrealized gain on derivative instruments (438 ) (149 ) Income from equity investment (69 ) (143 ) Deferred income taxes (3,170 ) 1,916 Other, net 87 149 Changes in assets and liabilities: Notes and accounts receivable, net (454 ) (864 ) Inventories 301 (398 ) Other assets (242 ) (246 ) Accounts payable and accrued liabilities 121 1,907 Income taxes payable (3,367 ) (2,051 ) Other long-term liabilities (101 ) 79 Net cash provided by operating activities of continuing operations 9,665 10,861 Operating activities of discontinued operations 21 (39 ) Net cash provided by operating activities 9,686 10,822 Cash flows from investing activities: Purchase of available-for-sale securities (27,145 ) (12,927 ) Proceeds/maturities from sale of available-for-sale securities 1,352 53,344 Proceeds from sale of real estate assets — 17,855 Escrowed proceeds from sale of real estate assets 15,000 (15,000 ) Net proceeds from litigation award from prior condemnation 457 5,665 Proceeds from sale of derivative instruments 1,070 188 Principal payments on notes receivable 35 1,367 Acquisition of property, plant and equipment (528 ) (297 ) Acquisition of/additions to real estate assets (14,795 ) (16,271 ) Distributions from joint venture 585 587 Net cash (used in) provided by investing activities of continuing operations (23,969 ) 34,511 Investing activities of discontinued operations — 15 Net cash (used in) provided by investing activities (23,969 ) 34,526 Continued 5 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from financing activities: Proceeds from mortgage obligations 500 12,000 Principal payments on mortgage obligations (734 ) (398 ) Purchase and retirement of common stock (13,325 ) (15,681 ) Proceeds from exercise of stock options 9,224 4,936 Tax benefit from exercise of employee stock options 2,830 3,944 Net cash (used in) provided by financing activities (1,505 ) 4,801 Net (decrease) increase in cash and cash equivalents (15,788 ) 50,149 Cash and cash equivalents, beginning of period 129,003 76,688 Cash and cash equivalents, end of period $ 113,215 $ 126,837 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 1,585 $ 653 Taxes $ 2,754 $ 2,937 Non-cash operating, investing and financing activities: Mortgage obligation assumed in connection with acquisition of hotel property (see Note 7) $ — $ 2,315 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 6 Index UNITED CAPITAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (Unaudited) 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X, as promulgated by the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for the interim periods presented have been recorded.These financial statements have been prepared in conformity with the accounting principles, and methods of applying those accounting principles, as reflected in the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007 and should be read in conjunction therewith.The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. In the general course of its operations, the Company has from time to time restructured the manner in which it holds its subsidiaries and the underlying assets of its subsidiaries.In 2008, a restructuring of the Company’s engineered products segment took place.Although there is no effect on the Company’s consolidated financial results or its financial position, certain assets of Metex Mfg. Corporation were transferred to new wholly-owned subsidiaries of the Company. 2.Stockholders’ Equity Previous purchases of the Company’s common stock have reduced the Company’s additional paid-in-capital to zero and have also reduced retained earnings by amounts in excess of par value.Any future purchases in excess of par value will also reduce retained earnings. Repurchases of the Company’s common stock may be made from time to time in the open market at prevailing market prices and may be made in privately negotiated transactions, subject to available resources.Future proceeds from the issuance of common stock in excess of par value will be credited to retained earnings until such time that previously recorded reductions have been recovered.During the nine months ended September 30, 2008 and 2007, the Company received proceeds of $9,224 and $4,936 from the exercise of 804 and 544 stock options, respectively.During the nine months ended September 30, 2008 and 2007, the Company recorded a tax benefit of $2,830 and $3,994 to retained earnings related to the exercise of stock options. During the nine months ended September 30, 2008 and 2007, the Company purchased and retired 607 and 522 shares of common stock for an aggregate purchase price of $13,325 and $15,681, respectively. 3.Earnings (Loss) Per Share The following table sets forth the computation of basic and diluted earnings (loss) per share from continuing operations: Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Numerator: (Loss) income from continuing operations $ (7,074 ) $ 3,689 $ (1,941 ) $ 14,005 Denominator: Basic – weighted-average shares outstanding 8,502 8,301 8,396 8,288 Dilutive effect of employee stock options — 1,755 — 1,975 Diluted – weighted-average shares outstanding 8,502 10,056 8,396 10,263 Basic earnings per share – continuing operations $ (.83 ) $ .45 $ (.23 ) $ 1.69 Diluted earnings per share – continuing operations $ (.83 ) $ .37 $ (.23 ) $ 1.37 7 Index Potentially dilutive common shares, related to outstanding employee stock options, amounting to 1,307 and 1,351 shares for the three and nine months ended September 30, 2008, respectively, were not included in the computation of diluted earnings per share because their effect would have been anti-dilutive. 4.Stock-Based Compensation The Company has two stock option plans, the Incentive and Non-Qualified Stock Option Plan and the 1988 Joint Incentive and Non-Qualified Stock Option Plan, under which qualified and non-qualified options may be granted to key employees to purchase the Company’s common stock at the fair market value on the date of grant.Under both plans, the options typically become exercisable in three equal installments, beginning one year from the date of grant.Stock options generally expire ten years from the date of grant.Currently, there are no options available for grant under these plans. The Company accounts for all stock-based compensation in accordance with Statement of Financial Accounting Standards No.123 (Revised 2004) – “Share-Based Payment” (“SFAS No.123R”).SFAS No. 123R requires the Company to measure all employee stock-based compensation awards using a fair value method and record the related expense in the financial statements. As of September 30, 2008 and December 31, 2007, the Company had options to purchase 3,945 and 4,749 shares outstanding with a weighted-average exercise price of $11.99 and $11.91 per share, respectively.As of September 30, 2008, these options had a weighted-average remaining contractual term of 2.8 years and an aggregate intrinsic value of $57,185.The aggregate intrinsic value represents the difference between the Company’s closing stock price on September 30, 2008 ($26.49) and the exercise price of each option, multiplied by the number of “in-the-money” options.This amount changes based upon the fair market value of the Company’s common stock.During the nine months ended September 30, 2008, 804 options to purchase 804 shares were exercised which had a weighted-average exercise price of $11.47 per share. 5.Marketable
